Citation Nr: 0940121	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-39 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD). L4-L5.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran has multiple periods of service, to include 
periods of active duty in the Air Force National Guard in 
Puerto Rico from May 2, 1998, to November 20, 1998; April 5, 
2000, to March 29, 2001; October 1, 2001, to April 12, 2002; 
June 10 to July 10, 2002; and March 26 to September 16, 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for DDD, 
L4-L5.

In December 2008, the Veteran testified before the 
undersigned, seated at the RO in St. Petersburg, Florida.  A 
transcript of the hearing has been associated with the claims 
file. 


FINDING OF FACT

The medical evidence of record indicates that the Veteran's 
DDD, L4-L5, was incurred in or aggravated by active service. 


CONCLUSION OF LAW

DDD, L4-L5, was incurred in or aggravated by active service.  
38 U.S.C.A.           §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R.     §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist 

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  38 
U.S.C.A. § 1154(b) (2002); Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the 
Veteran served during wartime; however, the Veteran does not 
contend that he was in combat.  Thus, 38 U.S.C.A. § 1154(b) 
is not for application.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  Active 
military, naval, or air service includes any period of active 
duty training during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 
3.6(a), (d) (2009). "Active military, naval, and air service" 
includes active duty.  In turn, "active duty" is defined as 
full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b) 
(2009).  The "Armed Forces" consist of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1 (2009).

Service treatment records include a Line of Duty 
Determination dated on October 11, 1996.  The determination 
indicates that the Veteran reported an injury and was treated 
for the same on October 3, 1996.  He reported that he had 
experienced sharp pain to the left inguinal area while 
climbing down a ladder and was diagnosed with a muscular 
sprain.  The determination indicates that the Veteran was on 
active duty on October 3, 1996. 

Service treatment records dated from October 1996 to May 1997 
indicate that the Veteran underwent physical therapy for his 
left inguinal injury. 
At the time of the December 2008 hearing before the Board, 
the Veteran's representative asserted that the Line of Duty 
Determination indicates that the Veteran's injury was related 
to his groin, and that such was incorrect.  The Veteran's 
representative asserts that the Veteran injured his back on 
October 3, 1996.  The Veteran reported that he did not 
experience further groin or back problems until 2005.  The 
Veteran reported that in 2005 he experienced back pain and 
was diagnosed with a pinched sciatic nerve at the L4-L5 with 
herniated disc.  

Private treatment records dated in November and December 2006 
indicate that the Veteran complained of an eight-month 
history of low back and left lower extremity pain.  The 
physician noted that the Veteran's pain was in the lateral 
aspect of the leg into the calf and into the dorsum of his 
foot in L-5 distribution.  The Veteran was diagnosed with 
DDD, lumbar spine, and left L5 radiculopathy with a left L4-
L5 disk herniation with significant foraminal and moderate 
central canal stenosis at that level.  

Private treatment records dated in December 2008 indicate 
that the Veteran obtained an opinion as to the relationship 
between his in-service injury on October 3, 1996 and his 
current back complaints.  The physician noted that the 
Veteran was provided a Line of Duty determination as to the 
October 3, 1996 injury.  The physician opined that the 
Veteran's current back problems are more likely than not 
attributed to his time on active duty.  The physician 
reasoned that the October 3, 1996 radiology report revealed 
sacralization of the L-5 on the right, giving the back an 
unstable condition.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is current evidence of DDD, L4-L5, and 
evidence of an in-service injury on October 3, 1996.  The 
Veteran has offered testimony that the diagnosis rendered at 
the time of the October 3, 1996 was incorrectly noted as left 
inguinal pain and not back pain.  The Board finds it 
significant that the medical evidence of record dated in 
November and December 2006 indicate that the Veteran was 
treated for back and left lower extremity pain.  Also in this 
case, there is medical evidence of record indicating that the 
Veteran's current back problems are attributable to his time 
in active service, specifically, his October 3, 1996 injury.

Resolving all reasonable doubt in favor of the Veteran, as is 
required by law, the Board finds that the Veteran DDD, L4-L5, 
as a result of his active duty service.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).


ORDER

Service connection for DDD, L4-L4, is granted, subject to the 
laws and regulations governing monetary awards.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


